IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


SCOTT SNYDER,                              :   No. 299 WAL 2014
                                           :
                    Petitioner             :   Petition for Allowance of Appeal from the
                                           :   Order of the Superior Court filed April 9,
                                           :   2014 at No. 407 WDA 2013, reversing the
              v.                           :   Order of the Lawrence County Court of
                                           :   Common Pleas filed February 13, 2013 at
                                           :   No. 11091 of 2010, C.A.
GEORGE M. THOMAS III, EXECUTOR             :
OF THE ESTATE OF GEORGE M.                 :
THOMAS, JR., ALSO KNOWN AS                 :
GEORGE THOMAS, DECEASED, AND               :
GEORGE M. THOMAS III, EXECUTOR             :
OF THE ESTATE OF DOROTHY L.                :
THOMAS, DECEASED,                          :
                                           :
                    Respondent             :


                                        ORDER


PER CURIAM:


      AND NOW, this 23rd day of January, 2015, the Petition for Allowance of Appeal is

GRANTED. The order of the Superior Court is VACATED, in light of its failure to credit

the trial court’s factual findings, which are supported by the record.       See Fizzano

Brothers Concrete Products, Inc. v. XLN, Inc., 42 A.3d 951, 970-74 (Pa. 2012). The

case is REMANDED to the Superior Court for consideration of the other issues not

addressed in respondent’s original appeal. Jurisdiction relinquished.

      Mr. Chief Justice Saylor files a Dissenting Statement in which Madame Justice

Todd joins.